Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Edward McDermott appeals the district court’s order denying his motions to intervene and for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. McDermott v. Virginia, No. 1:17-cv-00166-TSE-MSN (E.D. Va. Mar. 1 & 8, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED